Citation Nr: 1513318	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a lower back disorder.  



REPRESENTATION

Veteran represented by:	Heather VanHoose, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard, with periods of active duty from July 1979 to October 1979, April 1999 to September 1999, and October 2000 to August 2001.  He had additional periods of active duty for training.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a December 2014 Videoconference Hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In January 2014, the Board remanded the issue of entitlement to service connection for a right shoulder disorder.  This issue has not yet been readjudicated by the RO.  It appears to remain under development, the Board does not have jurisdiction over it at this time, and it is referred to the AOJ for appropriate action.

In July 2014, subsequent to the RO's August 2013 statement of the case (SOC), the Veteran submitted additional National Guard personnel records, and further copies of other evidence already of record such as a June 1983 Line of Duty Determination.  In light of the Board's favorable decision, reopening the claim of service connection on appeal, issuing a decision adjudicating these issues presents no prejudice to the Veteran.  To the extent that the new National Guard personnel records are relevant to the claim of service connection being remanded, the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the August 2013 SOC on remand.  See 38 C.F.R. § 20.1304.  
This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS or irrelevant to the issues on appeal.  

The underlying merits of the issue of a entitlement to service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lower back disorder on the basis that the evidence of record failed to show a current diagnosis for a disabling condition.  The RO informed the Veteran of that decision and of his appellate rights shortly thereafter.  The Veteran also filed no evidence pertaining to the claim of entitlement to service connection for a lower back disorder within one year of the issuance of that January 2008 rating decision.  

2.  At the March 2013 VA examination, the examiner diagnosed degenerative disc disease of the lumbar spine.  

3.  In a January 2010 private medical opinion, Dr. J.M.D. suggested that the Veteran's current back pain is related to his service.  

4.  The March 2013 VA examination report establishes evidence of current diagnosis for a disability affecting the lower back.  The January 2010 private medical opinion additionally suggest that the Veteran's current back pain could be related to his service.  



CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for a lower back disorder is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the January 2008 rating decision is new and material, and the claim of entitlement to service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a lower back disorder is reopened; and to this extent only, the appeal is granted.  


REMAND

The Veteran's December 2014 Travel Board Hearing testimony discussed outstanding VA and private treatment records.  The Veteran reported that he still seeks treatment for his back through the VA, yet the most recent VA treatment records available in the VBMS file date from March 2013.  The Veteran also reported hospitalization at the time of a 1983 in-service truck accident, and treatment following the accident with chiropractor B.S.  The June 1983 Line of Duty determination lists treatment at St. Luke's Hospital in Richmond, Virginia.  Remand is initially necessary to obtain the outstanding VA treatment records and assist the Veteran in obtaining the private treatment records.  

Also at his December 2014 videoconference hearing, the Veteran submitted lay statements from his parents and his squad leader to the RO.  The Veteran testified that these statements describe the injury itself, and the chiropractic treatment thereafter.  However, these statement does not appear in the VBMS file.  He further testified at the December 2014 hearing as to ongoing symptoms of this disability since his separation from service, treated with over-the-counter methods such as heating pads and ice.  On remand, the Veteran will have the opportunity to resubmit these lay statements.  

Unfortunately, the Veteran's service treatment records are missing.  The available Beckley VA Medical Center (VAMC) treatment records show evidence degenerative changes of the lumbar spine in a radiology report on the day of the March 2013 VA examination.  The VA examiner offered a negative medical nexus opinion based on the lack of medical records showing treatment for the Veteran's back following the in-service injury despite the Line of Duty Determination's report of hospital treatment at St. Luke's and the Veteran's report of chiropractic treatment.  In January 2010, the Veteran submitted a private medical opinion in support of his claim of entitlement to service connection for a right shoulder disorder.  While the January 2010 private opinion addresses the Veteran's lower back pain, it focuses on his shoulder.  In light of the missing service treatment records, these opinions cannot be said to have fully considered the Veteran's prior medical history without reviewing the missing lay statements and any available treatment records from St. Luke's or chiropractor B.S.  The Board therefore finds that another VA examination and medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask him to authorize the release of any additional private treatment records.  This correspondence should specifically include a request for the Veteran's authorization to release treatment records from St. Luke's Hospital in Richmond, Virginia and chiropractor B.S. for treatment in 1983, as well as any other private treatment records related to his lower back.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not of record.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

This correspondence should further afford the Veteran the opportunity to resubmit the lay statements by his parents and squad leader (R.M.) originally submitted at the December 2014 hearing.  

2.  The AOJ should obtain any outstanding treatment records from the Beckley VAMC and associate them with the Veteran's claims file, specifically for treatment since March 2013.

3.  After any outstanding VA and private treatment records have been obtained, the AOJ should also schedule the Veteran for a VA orthopedic examination.  The examiner should review the claims file in conjunction with the examination, and opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed degenerative disc disease of the lumbar spine had its onset during a period of active duty for training or active duty, or is otherwise related to his military service.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and all credible lay assertions as to in-service onset.  This review should especially include any hospital or chiropracic records recovered on remand, the June 1983 Line of Duty Determination, the January 2010 private medical opinion by Dr. J.M.D., the March 2013 VA examination report, and the lay statements submitted by the Veteran's parents and squad leader (R.M.).  

The examiner should also note that the Veteran, his parents, and R.M. are each competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the lay statements of record, the examiner should provide a fully reasoned explanation.  

The examiner should further note that the Veteran's mother is qualified to provide competent medical evidence based on her education, training, and experience as a nurse.  If there is a medical basis to disregard her statement, the examiner should support that finding with a fully articulated rationale.  

The examiner must provide a comprehensive report explaining the bases for all opinions and conclusions reached, citing the relevant facts and objective medical findings from this Veteran as well as any pertinent medical literature supporting the bases for such conclusions.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a SSOC and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


